Citation Nr: 9905931	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1972.  He died in July 1979.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).



FINDINGS OF FACT

1.  The veteran's death certificate shows he died on in July 
1979 of a gunshot wound of the thorax at the level of the 
heart and was determined to be a suicide.

2.  At the time of death, the veteran was not service 
connected for any disorder.

3.  No competent medical evidence links the veteran's cause 
of death to his period of active service.

4.  A disability of service origin did not cause, hasten, or 
substantially and materially contribute to the veteran's 
death.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the veteran's death was a 
consequence of post traumatic stress disorder (PTSD) he had 
due to his service in Vietnam.  In order to establish 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits the appellant must establish that the veteran died 
of a disability of service origin.  To establish service 
connection for cause of the veteran's death it must be shown 
that a service-connected disability caused, hastened, or 
substantially and materially contributed to the death.  
38 U.S.C.A. § 1310(b) (West 1991).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312 (1998).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.   Epps at 1467-68 (1997).

The veteran died on July [redacted], 1979.  The Certificate 
of Death lists the cause of death as a gunshot wound due to 
suicide.  Service medical records do not show any complaints, 
treatment, or diagnosis of a psychiatric disability, and 
there are no records of psychiatric treatment following 
service.

The appellant appeared for a hearing before the RO in 
September 1996.  She testified that she knew the veteran 
before he entered the service and that he changed after he 
returned from Vietnam.  She stated that he drove a truck in 
service, but that she knew little else about his experiences 
because he would not talk about Vietnam.  The veteran held 
several different jobs and he liked to drink alcohol and to 
be alone.  He had recurring nightmares and acted violently in 
his sleep.  She conceded that the veteran had never received 
any mental health treatment.

A letter from the veteran's father-in-law received in 
September 1996 stated that the veteran felt anger, 
bitterness, hatred, and despair after Vietnam, and his 
experiences in Vietnam led him to commit suicide.  A letter 
from the veteran's brother dated August 1996 described him as 
easy-going before service but tense, anxious, and violent 
after service.  He believed that the veteran suffered from 
PTSD which led to his suicide.  A letter from the veteran's 
friend received in September 1996 stated that the veteran 
returned from Vietnam violent and depressed.  In addition, 
the appellant submitted newspaper and periodical articles 
which discussed the Vietnam War.

Despite this evidence the appellant has failed to provide any 
competent medical evidence illustrating a nexus or 
relationship between the cause of the veteran's death and his 
period of active service.  Though the appellant believes that 
the veteran suffered from PTSD, the veteran was never 
diagnosed with PTSD or any other psychiatric disability 
during his lifetime and such a diagnosis must be established 
by medical evidence.  Therefore, the record fails to show 
that a service-connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death.  The Board cannot rely solely on the appellant's own 
testimony or the statements of friends and relatives because 
evidence of a medical diagnosis cannot be established by lay 
testimony.  Brewer v. West, No. 95-1280 (U.S. Vet. App. May 
29, 1998); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
There being no competent medical evidence linking the 
veteran's cause of death to his period of active service, the 
appellant's claim must be denied as not well grounded.

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the appellant of the elements necessary 
to well ground her claim, and an explanation as to why her 
current attempt fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

